DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 22 – 24 have been rejoined.
Allowable Subject Matter
Claims 1 – 25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests an assembly further comprising wherein the retainer is configured to releasably engage the plunger to hold the plunger at a predetermined position to prohibit the plunger from moving along the longitudinal axis.
Regarding claim 25, the cited prior art neither teaches nor fairly suggests an assembly further comprising a means for releasably retaining the plunger at least partially within the body of the separation container at a predetermined position, wherein the means for releasably retaining the plunger define an engaged state and a disengaged state, and wherein in the engaged state, the means for releasably retaining the plunger are configured to prohibit the plunger from moving along the longitudinal axis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES

Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797